              Case 20-10534-MFW           Doc 78       Filed 09/14/20    Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                             )    Chapter 7
                                                   )
DIRECTSTREAM, LLC,                                 )    Case No. 20-10534 (MFW)
                                                   )
                         Debtor.                   )
                                                   )
In re:                                             )    Chapter 7
                                                   )
DIRECTSTREAM FEDERAL, LLC,                         )    Case No. 20-10535 (MFW)
                                                   )
                         Debtor.                   )
                                                   )

                  AGENDA OF MATTERS SCHEDULED FOR HEARING
                 ON SEPTEMBER 16, 2020 AT 10:00 A.M. 1 (EASTERN TIME)

    PLEASE NOTE YOU MUST APPEAR THROUGH BOTH COURTCALL AND
    ZOOM. TO APPEAR VIA VIDEO CONFERENCE VIA ZOOM AND
    COURTCALL, PARTIES SHOULD USE THE INSTRUCTIONS BELOW:

    Topic: Direct Stream 20-10534/Direct Stream Federal 20-10535
    Time: Sep 16, 2020 10:00 AM Eastern Time (US and Canada)

    Join ZoomGov Meeting
    https://debuscourts.zoomgov.com/j/1615915574

    Meeting ID: 161 591 5574
    Passcode: 464404

    To appear telephonically via CourtCall, parties must make prior arrangements through
    CourtCall by telephone (866) 582-6878. Please note that ALL parties (including those
    participating via video conference) must also call into CourtCall, and they should do so at
    least fifteen (15) minutes prior to the scheduled hearing.


CONTESTED MATTERS GOING FORWARD

1.        Motion of Intel Corporation for an Order (I) Staying Patent Infringement Action
          Pursuant to Section 362(a) or Section 105(a) or (II) Modifying the Automatic Stay
          and Granting Related Relief [Docket No. 51 (20-10534) and Docket No. 46 (20-
          10535); filed July 28, 2020]

1
 At the direction of the Court, the September 16, 2020 hearing is rescheduled from 2:00
p.m. (ET) to 10:00 a.m. (ET)


{01606538;v1 }
             Case 20-10534-MFW         Doc 78    Filed 09/14/20     Page 2 of 4




         Response Deadline: August 12, 2020 at 4:00 p.m. (extended to September 10, 2020
         for the Ch. 7 Trustee and FG SRC LLC) (Intel deadline to file a reply is September
         14, 2020)

         Responses/Objections Received:

         A. Consolidated Opposition of FG SRC LLC to Motions of Intel Corporation and
            Xilinx, Inc. to (I) Stay Patent Infringement Actions Pursuant to Section 362(a)
            or Section 105(a) or (II) Modify Automatic Stay [Docket No. 68 (20-10534)
            and Docket No. 61 (20-10535); filed September 10, 2020]

         B. Objection of Chapter 7 Trustee to Motions of Intel Corporation and Xilinx, Inc.
            to (I) Stay Patent Infringement Action Pursuant to Section 362(a) or Section
            105(a) or (II) Modify the Automatic Stay and Grant Related Relief [Docket No.
            70 (20-10534) and Docket No. 65 (20-10535); filed September 10, 2020]

         Related Document(s):

         A. Corrected Notice of Hearing [Docket No. 52 (20-10534) and Docket No. 47
            (20-10535); filed July 28, 2020]

         Status: This matter is going forward.

2.       Motion (of Xilinx, Inc.) to Approve an Order (I) Staying Patent Infringement
         Action Pursuant to Section 362(a) or Section 105(a) or (II) Modifying the
         Automatic Stay and Granting Related Relief [Docket No. 53 (20-10534) and
         Docket No. 17 (20-10535); filed August 6, 2020]

         Response Deadline: August 21, 2020 at 4:00 p.m. (extended to September 10, 2020
         for the Ch. 7 Trustee and FG SRC LLC) (Xilinx deadline to file a reply is September
         14, 2020)

         Responses/Objections Received:

         A. Consolidated Opposition of FG SRC LLC to Motions of Intel Corporation and
            Xilinx, Inc. to (I) Stay Patent Infringement Actions Pursuant to Section 362(a)
            or Section 105(a) or (II) Modify Automatic Stay [Docket No. 68 (20-10534)
            and Docket No. 61 (20-10535); filed September 10, 2020]

         B. Objection of Chapter 7 Trustee to Motions of Intel Corporation and Xilinx, Inc.
            to (I) Stay Patent Infringement Action Pursuant to Section 362(a) or Section
            105(a) or (II) Modify the Automatic Stay and Grant Related Relief [Docket No.
            70 (20-10534) and Docket No. 65 (20-10535); filed September 10, 2020]

         Status: This matter is going forward.

{01606538;v1 }                                   2
             Case 20-10534-MFW         Doc 78    Filed 09/14/20   Page 3 of 4




3.       Motion of Don A. Beskrone, Chapter 7 Trustee, to Approve Settlement with FG
         SRC LLC and Affiliates [Docket No. 57 (20-10534) and Docket No. 52 (20-
         10535); filed September 2, 2020]

         Response Deadline: September 10, 2020

         Responses/Objections Received:

         A. Informal Response of Denis A. Krusos

         B. Informal Response of Scott Hillstrom

         C. Intel Corporation's Statement Regarding Motion of Don A. Beskrone, Chapter
            7 Trustee, to Approve Settlement with FG SRC LLC and Affiliates [Docket No.
            71 (20-10534) and Docket No. 66 (20-10535); filed September 10, 2020]

         D. Xilinx, Inc.'s Statement Regarding Motion of Don A. Beskrone, Chapter 7
            Trustee, to Approve Settlement with FG SRC LLC and Affiliates [Docket No.
            73 (20-10534) and Docket No. 68 (20-10535); filed September 10, 2020]

         Related Documents:

         A. Declaration of Don A. Beskrone, Chapter 7 Trustee, in Support of Motion to
            Approve Settlement With FG SRC LLC and Affiliates [Docket No. 58 (20-
            10534) and Docket No. 53 (20-10535); filed September 2, 2020]

         B. Order Granting Motion of Don A. Beskrone, Chapter 7 Trustee, to Shorten
            Notice Regarding the Trustee's Motion to Approve Settlement with FG SRC
            LLC and Affiliates [Docket No. 60 (20-10534) and Docket No. 55 (20-10535);
            filed September 3, 2020]

         C. Notice of Hearing Regarding Motion of Don A. Beskrone, Chapter 7 Trustee,
            to Approve Settlement with FG SRC LLC and Affiliates [Docket No. 61 (20-
            10534) and Docket No. 56 (20-10535); filed September 3, 2020]

         Status: This matter is going forward.



                                 -Signature Page to Follow-




{01606538;v1 }                                   3
             Case 20-10534-MFW   Doc 78   Filed 09/14/20    Page 4 of 4




 Dated: September 14, 2020                ASHBY & GEDDES, P.A.

                                          /s/ Ricardo Palacio
                                          Ricardo Palacio (I.D. #3765)
                                          Benjamin W. Keenan (I.D. #4724)
                                          500 Delaware Avenue, 8th Floor
                                          P.O. Box 1150
                                          Wilmington, Delaware 19899
                                          Telephone: (302) 654-1888
                                          Facsimile: (302) 654-2067
                                          rpalacio@ashbygeddes.com
                                          bkeenan@ashbygeddes.com

                                          Counsel for Don A. Beskrone, Chapter 7 Trustee




{01606538;v1 }                             4
